ORDER
This matter was before the Supreme Court pursuant to an order directing the plaintiff to appear’ and show cause why the issues raised in this appeal should not be summarily decided. In this case the plaintiff has appealed from an order of the Superior Court dismissing her complaint. She had filed suit against the City of Providence for injuries suffered when she slipped and fell on a sidewalk. The basis of the dismissal was that her notice to the city required by G.L.1956 (1991 Reenactment) § 45-15-9 was not adequate.
After reviewing the memoranda submitted by the parties and after hearing their counsel in oral argument, the court concludes that cause has not been shown.
The notice given to the city by the plaintiff did not indicate where the injury occurred. The plaintiff argued in the trial court and on appeal that her residence address was the site of the injury. Nothing in her notice informed the city of that fact. That omission was the basis of the trial court’s dismissal.
We have held that the notice requirement set forth in § 45-15-9 is a condition precedent to the plaintiffs right of action. Hareld v. Napolitano, 615 A.2d 1015, 1016 (R.I.1992) (citing Barroso v. Pepin, 106 R.I. 502, 506, 261 A.2d 277, 279 (1970)). It may not be waived. Batchelder v. White, 28 R.I. 466, 68 A. 320 (1907).
For these reasons, the plaintiffs appeal is denied and dismissed, the order appealed from is affirmed and the papers of the case are remanded to the Superior Court.
FAY, C.J., did not participate.